DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Varrichione on 7/29/2022.
The application has been amended as follows: 

10.	(Currently amended) The MEMS inertial sensor of claim 8, wherein the spring comprises first and second longer segments joined by a shorter segment.


15.	(Currently amended) A microelectromechanical systems (MEMS) device, comprising:
	a substrate; 
a first mass;
a second mass; and
a coupler coupling the first and second masses together and configured to transfer in-plane motion between the first and second masses and to decouple out-of-plane motion of the first and second masses, wherein the coupler comprises first and second levers coupled to an anchor point by respective tethers and coupled to each other by a spring, and
wherein of the respective tethers is compliant to in-plane and out-of-plane motion, the first mass comprises a drive array configured to cause in-plane motion of the second mass, and the MEMS device is a gyroscope configured to detect in-plane rotation from out-of-plane motion of the second mass.

19.	(Currently amended) The MEMS device of claim 15, wherein the spring comprises 

Cancel claim 20.

Allowable Subject Matter
Claims 1, 4-15 and 18-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “a mechanical drive array configured to move in-plane to drive the sensing mass in-plane; and a coupler coupling the mechanical drive array and the sensing mass and comprising two levers coupled to an anchor point by respective tethers and coupled to each other by a spring, wherein each of the respective tethers is compliant to in-plane and out-of-plane motion”, in combination of with all other recited associated elements in a microelectromechanical systems (MEMS) inertial gyroscope.
The primary reasons for allowance of independent claim 8 is the inclusion of the specific limitations of “wherein the coupler comprises two levers coupled to respective masses of the first and second masses, the two levers being tethered to an anchor by respective tethers and coupled to each other by a spring; wherein each of the respective tethers is compliant to in-plane and out-of-plane motion; and the first mass comprises a drive array configured to cause in-plane motion of the second mass and the MEMS inertial sensor is a gyroscope configured to detect rotation from out-of-plane motion of the second mass”, in combination of with all other recited associated elements in a microelectromechanical systems (MEMS) inertial sensor.
The primary reasons for allowance of independent claim 15 is the inclusion of the specific limitations of “a coupler coupling the first and second masses together and configured to transfer in-plane motion between the first and second masses and to decouple out-of-plane motion of the first and second masses, wherein the coupler comprises first and second levers coupled to an anchor point by respective tethers and coupled to each other by a spring, and wherein at least one of the respective tethers is compliant to in-plane and out-of-plane motion, the first mass comprises a drive array configured to cause in-plane motion of the second mass, and the MEMS device is a gyroscope configured to detect in-plane rotation from out-of-plane motion of the second mass”, in combination of with all other recited associated elements in a microelectromechanical systems (MEMS) inertial device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861